                            UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF CALIFORNIA

SEAN O’NEAL

                 Plaintiff,                     No. 2:14-cv-2374 DB PS
        vs.

AUGUST JOHNSON, et al.,

                 Defendants.                    ORDER & WRIT OF HABEAS CORPUS
                                           /    AD TESTIFICANDUM

        Sean O’Neal, inmate no. X-4680935, a necessary and material witness in proceedings in
this case on March 25, 2019, is confined in Sacramento County Main Jail, in the custody of the
Sheriff; in order to secure this inmate’s attendance it is necessary that a Writ of Habeas Corpus
ad Testificandum issue commanding the custodian to produce the inmate in Court, 8th Floor,
Courtroom 27, United States District Courthouse, 501 I Street, Sacramento, California on March
25, 2019, at 10:00 a.m.

        ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify in United States District
Court at the time and place above, and from day to day until completion of court proceedings or
as ordered by the court; and thereafter to return the inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and is ordered to provide the new custodian with a copy of this writ; and

       3. The Clerk of the Court shall hand deliver a copy of this order and writ on the United
States Marshal.

                      WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Sheriff of Sacramento County Main Jail 651 I Street, Sacramento California
95814:
         WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above, and from day to day until completion of the
proceedings or as ordered by the court; and thereafter to return the inmate to the above
institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.
Dated: March 19, 2019




DLB:6
DB\orders\orders.consent\o'neal2374.writ2.ord
